FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50181

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00600-SVW

  v.
                                                 MEMORANDUM *
VIRGIL EDWARD GRANT, III,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Virgil Edward Grant, III, appeals from his guilty-plea conviction and

72-month sentence for conspiracy to distribute 100 or more kilograms of

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 846. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Grant’s counsel has filed a brief stating there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided appellant the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    10-50181